t c memo united_states tax_court leonard parker petitioner v commissioner of internal revenue respondent docket no 2712-00l filed date robert e kovacevich for petitioner catherine l campbell for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination after concessions by petitioner the issue for decision is whether there was an abuse_of_discretion by the internal_revenue_service irs in determining that collection of petitioner’s unpaid income_tax liabilities for through should proceed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner is a member of a federally recognized indian_tribe known as the coeur d’alene indian_tribe he resided in idaho at the time that he filed his petition petitioner operates a business on property that is held in trust by the united_states for the benefit of petitioner petitioner did not file a form_1040 u s individual_income_tax_return for any year from through petitioner filed untimely returns for through however the tax due was not paid at the time of the filing of any of these returns petitioner’s unpaid taxes penalties and interest were duly assessed based on the unpaid balances of the assessed tax_liabilities penalties and interest the irs filed form sec_668 notice_of_federal_tax_lien with respect to through the liens for the through taxes were filed in kootenai and benewah counties idaho on date the liens for the through taxes were filed in kootenai county on date and in benewah county on date the lien for the taxes was filed in benewah county on date on date pursuant to sec_6331 the irs mailed to petitioner a final notice--notice of intent to levy and notice of your right to a hearing for through in a protest letter dated date petitioner requested a hearing under sec_6330 to review the proposed levy in a letter dated date appeals officer lavada harmon harmon informed petitioner that there was no record of an offer in compromise’s having been submitted to the irs although petitioner’s counsel had indicated that such an offer had been made and rejected harmon enclosed the necessary forms to submit an offer_in_compromise and requested that petitioner complete and return the forms to her by date a telephonic hearing was held in date between harmon and petitioner’s counsel petitioner never provided the forms or financial information necessary for consideration of an offer_in_compromise the irs office of appeals reviewed the proposed levy and sent a notice_of_determination dated date stating that appeals should not restrict the appropriate collection action the notice_of_determination explained the secretary has provided sufficient verification that the requirements of any applicable law or administrative procedure have been met your request for a collection_due_process_hearing was submitted under sec_6330 objecting to the proposed collection action you proposed an alternative collection resolution of an offer_in_compromise appeals provided you opportunities to submit the required forms and financial information necessary to determine an adequate offer you have not responded without further cooperation it is appeals sic determination that the proposed collection action should not be restricted and balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary opinion the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 granted the court jurisdiction to review the commissioner’s determination as to the propriety of a filing of a notice_of_federal_tax_lien under sec_6320 or a proposed levy upon property under sec_6330 congress provided in rra that the addition of sec_6320 and sec_6330 was to be effective for collection actions initiated on or after date rra sec_3401 112_stat_750 sec_301_6321-1 and sec_301_6331-1 proced admin regs state solely for purposes of sec_6321 and sec_6331 any interest in restricted land held in trust by the united_states for an individual noncompetent indian and not for a tribe shall not be deemed to be property or a right to property belonging to such indian petitioner argues that the liens filed by the irs are invalid because they did not specifically exempt petitioner’s property located within the coeur d’alene indian_reservation the commissioner’s filing of a tax_lien and the commissioner’s notification of an intent to levy are separate actions 117_tc_63 because the liens in this case were filed in and prior to the effective date of the statute sec_6320 does not apply and the court does not have jurisdiction to review the propriety of the liens thus we decline petitioner’s invitation to invalidate the recorded liens however the court does have jurisdiction to review the irs office of appeals’ determination to proceed with the proposed levy under sec_6330 id sec_6330 generally provides that the irs cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an irs office of appeals hearing sec_6330 provides that the appeals officer shall obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that the taxpayer may raise any relevant issue relating to the unpaid tax including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if he or she did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 sec_6330 provides that the determination of the appeals officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary if the taxpayer is dissatisfied with the determination made after the hearing judicial review of the determination such as that sought in this case is available see generally 114_tc_176 where the validity of the underlying tax_liability is at issue the court will review the matter de novo 115_tc_35 however petitioner does not contest the amount of the underlying tax_liability therefore the court will review respondent’s determination for abuse_of_discretion 114_tc_604 goza v commissioner supra in order to prevail a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the notice_of_determination stated that the commissioner had verified that the requirements of any applicable law or administrative procedure had been met and petitioner has presented no evidence to the contrary petitioner’s brief argues here the irs was requested to clarify the exempt_property at the hearing a simple form could have been executed the irs refused thereby violating the due process rights congress sought to extend to taxpayers like petitioner nothing in the record supports petitioner’s claim of a specific request during the appeals hearing the testimony at trial shows only that the appeals_office was aware of petitioner’s status and that the lien was not released in any event the trust property is exempt from levy sec_301 a proced admin regs nothing in the regulations or any authority requires that filed liens expressly exclude exempt_property and we have found no reason why such an express statement is necessary there is no indication that levy on the exempt_property has been or will be attempted petitioner offered no credible_evidence showing that respondent’s determination was arbitrary capricious or without sound basis in law based upon our review of the relevant evidence in this case we conclude that there was no abuse_of_discretion when respondent sustained the proposed levy to collect petitioner’s unpaid income_tax liabilities for through we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered for respondent
